LOCKE, District Judge,
(after stating the facts.) The only question to be considered in this case is whether the answer to the question objected to should have been admitted in evidence. In the view we take of the case, it will be unnecessary to determine whether the exception taken to the ruling upon the objection to such admission was taken at the time and on trial, or whether the assignment of error was technically correct or not. The inquiry in this court must be limited to matters presented to and considered by the court below, and in this case must, therefore, be confined,to the objection made at the time, namely, that “the witness was not an expert, and his opinion, as called for, was inadmissible, and he was not qualified to answer the question.” The ground of the objection was that the witness was not an expert, and was not qualified to express an opinion. The contention that no one not shown to be an expert by scientific research is qualified to express an opinion in evidence cannot be accepted to the extent it is urged. In Insurance Co. v. Lathrop, 111 U. S. 612, 4 Sup. Ct. Rep. 533, the supreme court, speaking by Justice Harlan, says:
“There are matters of which all men have more or less knowledge, according to their mental capacity and habits of observation, — -matters about which they may and do form opinions sufficiently satisfactory to constitute the basis of action. While the mere opinion of a nonprofessional witness, predicated upon facts detailed by others, is incompetent upon an issue of insanity, his judgment, based upon personal knowledge of the circumstances involved in such an inquiry, certainly is of value.”
The question in that case was one of insanity, and the opinion of nonexperts, who' testified from facts within their own knowledge, was held admissible. In Railway Co. v. Warren, 137 U. S. 348, 11 Sup. Ct. Rep. 96, the question was the same, but the testimony introduced was in a determination of values, and the same conclusion was reached. It is true the subjects in those cases were different, but the arguments and reasons for the admission of the testimony apply with equal force to this case. In Porter v. Manufacturing Co., *63317 Conn. 249, the opinion of a nonexpert was admitted upon the ground that the witness had enjoyed special opportunities for acquiring a knowledge of the facts upon which his opinion was based, and we consider the principle there declared well established; that such a witness — -one who has had special opportunities for acquiring a knowledge of facts necessary to reach a correct conclusion upon a question of fact — may, after stating such facts, and satisfying the trial court of his qualification in that respect, express his opinion so based; such opinion to be weighed and considered by the jury. Railway Co. v. Warren, 137 U. S. 348, 11 Sup. Ct. Rep. 96; Insurance Co. v. Lathrop, 111 U. S. 612, 4 Sup. Ct. Rep. 533; Railway Co. v. Locker, 78 Tex. 280, 14 S. W. Rep. 611; Spring Co. v. Edgar, 99 U. S. 645; Railway Co. v. Klaus, 64 Tex. 293.
"Whether such witness has shown himself sufficiently well informed by special observation and knowledge to be permitted to express Ms opinion is a question for the trial court, which will not be reversed unless unquestionably error. Manufacturing Co. v. Phelps, 130 U. S. 520, 9 Sup. Ct. Rep. 601; Spring Co. v. Edgar, 99 U. S. 645; Railway Co. v. Warren, 137 U. S. 348, 11 Sup. Ct. Rep. 96. In this case the witness had testified of "his long residence upon his farm in the immediate vicinity of the bridge and embankment complained of, his observation and experience in five overflows at that place, of the manner and. effect of the different overflows before the building of the bridge, at the time the bridge w*as carried away, and when it was subsequently re-established; and we see no error in the court in finding him qualified to express an opinion in the case. The exception to the ruling cannot be sustained, and we find no error in the record.
The judgment will therefore be affirmed.